NUMBER 13-15-00139-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


TEXAS BOARD OF NURSING,                                                 Appellant,

                                            v.

BERNARDINO PEDRAZA JR.,                                                  Appellee.


                    On appeal from the 93rd District Court
                         of Hidalgo County, Texas


                         ORDER ABATING APPEAL

               Before Justices Garza, Benavides, and Perkes
                                Per Curiam

      This cause is before the Court on appellant’s unopposed motion to abate the

appeal to allow the parties the opportunity to engage in settlement negotiations, and

unopposed motion for extension of time to file the reporter’s record.

      The Court, having examined and fully considered the documents on file and the
unopposed motion to abate, is of the opinion that the unopposed motion to abate the

appeal pending settlement should be granted.        The motion to abate the appeal is

GRANTED and this appeal is ordered ABATED until June 1, 2015. Appellant’s motion

to extend the deadline for filing the reporter’s record to May 8, 2015, is GRANTED.

      The Court directs appellant to file, on or before June 1, 2015, either (1) a motion

to reinstate the appeal, or (2) a motion to dismiss the appeal pursuant to settlement.

                                                       PER CURIAM


Delivered and filed the
7th day of May, 2015.




                                            2